Citation Nr: 9932778	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-48 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
post traumatic stress disorder (PTSD) from October 1, 1996, 
to October 28, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1965 to January 
1969, and his awards and decorations include the Purple 
Heart.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), that reduced the rating 
for the veteran's service-connected PTSD from 30 to 10 
percent, effective October 1, 1996.  While the veteran's 
appeal was pending, the RO in a subsequent May 1999 rating 
decision increased the rating to 30 percent, effective 
October 29, 1998.  Thus, the issue now before the Board is 
entitlement to restoration of the 30 percent rating for the 
period from October 1, 1996 to October 28, 1998.


FINDING OF FACT

The report of VA examination, conducted in February 1996, 
showed continued subjective complaints of nightmares, 
flashbacks, and insomnia; a work history of frequent job 
changes; and no assessment of the effect of the veteran's 
PTSD symptoms on his social and industrial adaptability.  The 
February 1996 report did not show improvement in the 
veteran's service-connected PTSD.  


CONCLUSION OF LAW

Restoration of a 30 percent disability rating for PTSD from 
October 1, 1996 to October 28, 1998, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344 and Part 4 (1999) and 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

By a rating decision issued in November 1992, the veteran was 
awarded service connection for PTSD, and the RO assigned a 30 
percent evaluation under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1992).  The veteran was notified in 
April 1996 of a March 1996 rating decision which proposed 
reduction of the veteran's disability evaluation from 30 
percent to 10 percent, on the basis that the recent VA 
examination showed material improvement.  The veteran was 
advised that he had 60 days to submit additional evidence and 
that he would be afforded a hearing if he so requested.

In that same month, the veteran requested a hearing.  
Following a personal hearing, by rating decision of June 
1996, the proposed reduction to 10 percent was made effective 
in October 1996.  The veteran appealed that decision.  

The veteran and his representative have contended that the 
February 1996 VA examination on which the RO based the 
proposal to reduce his disability evaluation and determined 
that restoration was not warranted was not as complete as the 
prior examination.  The veteran also contended that the 
reduction was improper because his psychiatric disability did 
not improve.  

In January 1992, the veteran submitted a request to reopen 
his claim for service connection for PTSD.  VA outpatient 
treatment records dated in January 1992, indicate that the 
veteran had spent two years in the past camping out and 
living off the land to "find himself".  He had recently 
returned from Florida where he was working, to Tennessee in 
order to care for his elderly ill parents.  Since he had been 
under the stress of this situation he had noticed that his 
Vietnam nightmares had returned and he felt more depressed.  
In February 1992, he was diagnosed to have PTSD and major 
depression and inpatient treatment was recommended to which 
the veteran agreed.  He was thereafter hospitalized from 
February to March 1992.

The VA hospital summary report dated March 1992, indicated 
that the veteran began experiencing nightmares and flashbacks 
in the early 1970's.  This led to his divorce from his first 
wife.  He had not been able to hold a job more than perhaps a 
year or two since that time.  He had a job history as a 
carpenter.  He had recurrent problems with losing jobs 
secondary to outbursts of anger and getting in fights.  He 
had sleep difficulties and typically only slept about 3-4 
hours a night.  He was hypervigilant.  He had difficulty when 
he awoke in thinking he was still in Vietnam.  At one point 
he had spent a two year period living in a small dugout cave 
in Tennessee.  It was noted that he had recently become more 
hypervigilant and agitated and his sleep had decreased to 2 
to 3 hours per night.  He also reported increased frequent 
flashbacks triggered by seeing aged persons or "the smell of 
death".  He felt hopeless and depressed.  During his 
hospitalization he was begun on Trazodone and he felt it 
helped him sleep better.  At discharge, he was to follow-up 
in the psychiatric outpatient clinic.  The veteran's final 
psychiatric diagnoses were PTSD and history of ethanol 
dependency currently in remission.  He was assigned a Global 
Assessment of Functioning (GAF) score of 40.

VA outpatient treatment records dated from May to July 1992, 
indicate that the veteran was seen regularly for follow-up 
visits for his PTSD.    He was again employed as a carpenter.  
He remained on the Trazodone and was doing well with good 
sleep, decreased flashbacks, and stable mood.  

VA treatment records from a Florida outpatient clinic 
indicate that the veteran presented in September 1994 
claiming to be new to area.  He was currently teaching kids 
vocational agriculture and science and wanted to get off of 
Trazodone.  He gave history of being alcoholic but sober for 
22 years.  He claimed to still have nightmares.  He stated he 
had learned to control his rage.  He enjoyed golf, martial 
arts, and meditation.  Objectively the veteran was friendly 
and soft spoken.  He abstracted well.  He did not appear to 
be psychotic or suicidal.  The diagnosis was PTSD and he was 
scheduled for an appointment with the doctor.  The veteran 
subsequently failed to show for his scheduled appointment 
with the physician in October 1994.  

VA outpatient treatment records dated from November 1994 
through 1995, show that the veteran was seen regularly for 
smoking cessation, hypertension and back pain.  Although 
there is no reference to complaint or treatment regarding his 
PTSD, there is indications that he continued to take 
Trazodone.  

At the time of the February 1996 VA examination, the veteran 
reported he had finished a job the previous Friday as a 
carpenter so was currently unemployed.  In the past he had 
taught school as well as worked as a carpenter.  He stated 
that ever since he returned from the Vietnam war he had 
nightmares, insomnia, and flashbacks.  He stayed depressed a 
lot and could not get along with people.  He was currently 
taking Desyrel and Motrin.  Mental status evaluation revealed 
a slightly depressed mood with appropriate affect.  There was 
no evidence of auditory or visual hallucinations, perceptual 
deficits, psychosis, or suicidal or homicidal ideation.  The 
examiner noted that the veteran's cognitive functions of 
orientation, memory and abstract thinking were intact.  The 
diagnostic impression was PTSD, chronic, delayed.  However, 
the examiner apparently failed to assign the veteran a GAF 
score.  Nor did the examiner provide a written assessment of 
the veteran's social and/or occupational impairment due to 
his PTSD symptomatology.

The veteran submitted a letter in June 1996, from Rev. Brian 
Shore, which indicated he had been counseling the veteran and 
his wife for about one year.  Initially they met weekly but 
now bi-weekly.  The veteran was noted to continue to 
experience nightmares about Vietnam and to sleep only a few 
hours each night; this contributed to extreme fatigue which 
caused stresses in the marriage.  Rev. Shore opined that the 
veteran was a "very stressed individual" but aside from his 
Vietnam experiences and current nightmares and flashbacks, 
there really were no other abnormal stress factors.  While it 
was true that the veteran was working, he had difficulty 
keeping jobs because of his inability to deal effectively 
with stress.

The veteran and his spouse also testified at a personal 
hearing conducted in June 1996 at the RO.  They testified 
that on a "good night" he might get 3 or 4 hours of sleep 
and that this had been his experience for the past 20 years.  
He had difficulty orienting himself after waking from his 
almost nightly nightmares.  He believed his worst symptom was 
flashbacks which were triggered primarily by a dead smell.  
He also had difficulty with irritability which he attributed 
to going without sleep for long period of time.  He currently 
went to the VA clinic every six months for renewal of his 
medication, Trazodone.  After receiving his service-connected 
rating for PTSD, the veteran had earned his teaching 
certificate.  He was then employed for the 1994-95 school 
year as a high school science and agriculture teacher.  He 
was able to finish the year but had a lot of increased PTSD 
symptomatology which he attributed to the high level of 
stress dealing with discipline in the classroom.  When his 
contract was not renewed he had returned to work as a 
carpenter which was a lot less stressful.  He found that as 
long as no one startled him, he was "in pretty good shape on 
the job."  He did not miss any work due to PTSD 
symptomatology.

In March 1997, the veteran presented for  initial assessment 
at the VA mental health clinic.  He complained of difficulty 
sleeping, nightmares and flashbacks.  He was currently 
working in construction.  The diagnosis was PTSD and he was 
assigned a current GAF score of 60.  The examiner also 
commented that the veteran had "severe PTSD symptoms."  

On VA examination conducted in January 1998, the veteran 
complained of nightmares and distressing recollections about 
Vietnam.  He tried to avoid situations that aroused such 
recollections.  He felt detached and estranged from others.  
He had difficulty falling and staying asleep nightly.  He had 
a history of irritability and outbursts of anger but said 
these were better now.  He was hypervigilant and had an 
exaggerated startle response.  He was currently employed as a 
carpenter.  Current medications included Trazodone.  The 
examiner opined that the veteran had mild impairment in 
social relationships due to his PTSD and was functioning well 
at work at the current time.  He had no impairment of thought 
process or communication.  He had no delusions or 
hallucinations.  His mood was described as chronically 
depressed since about 1980.  The diagnosis was PTSD.  The 
examiner assigned a current GAF score of 65.  The examiner 
further opined that "[I]n my clinical opinion, their [sic] 
has been no worsening of his post traumatic stress disorder 
symptoms."

VA mental health clinic records, dated from October 29, 1998, 
show that the veteran began treatment for "chronic severe 
PTSD symptoms".  Follow-up evaluation in early November 
1998, noted that he felt totally detached and alienated from 
the public and had no friends.  He had persistent sleep 
difficulties, irritability and outbursts of anger.  He also 
experienced concentration problems, hypervigilengence and 
exaggerated startle reaction.  The examiner estimated his 
current GAF to be 40.  The veteran's ability to function 
occupationally was "severely impaired."  The examiner 
further noted that despite the veteran's intelligence and 
education, he was only able to utilize the most basic of his 
carpentry skills and work alone to feed his family.  The 
examiner concluded that "[I]n my opinion he is severely 
disabled by PTSD symptoms of a severe + chronic nature and it 
is by sheer force of will that he has been able to work at 
all."  The veteran was to continue in weekly therapy.

The RO subsequently in rating decision dated May 1999, 
increased the veteran's disability evaluation for PTSD from 
10 to 30 percent effective October 29, 1998.

Legal analysis

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

A disability evaluation may be reduced if warranted.  
38 C.F.R. § 3.105(e) (1999).  However, there are certain 
procedural requirements that must be complied with.  Before a 
reduction may be implemented, a rating decision proposing the 
reduction must be issued, the veteran must be advised of the 
proposed reduction and that he has 60 days to present 
evidence showing that the reduction should not be 
implemented, and the veteran must be advised that a hearing 
may be requested.  38 C.F.R. § 3.105(e), (h) (1999).  The 
Board notes that in the instant case, these procedural 
requirements were complied with.  

There are additional factors and regulatory provisions which 
must be considered if the rating to be reduced has been in 
effect for at least five years.  38 C.F.R. § 3.344 (1999).  
However, in this case, the 30 percent evaluation which was 
effective in January 1992 had been in effect less than five 
years when reduction was proposed in April 1996 or when the 
proposed reduction was effectuated in October 1996.  
Therefore, the specific additional regulatory provisions of 
38 C.F.R. § 3.344 are not applicable.  See 38 C.F.R. § 3.344 
(1999); Brown v. Brown, 5 Vet. App. 413 (1993).  
Nevertheless, general VA regulations are applicable in rating 
reduction cases where the rating has been in effect for less 
than five years.  Brown, 5 Vet. App. at 420, 421.

For the proper application of the rating schedule to a 
service-connected disability, accurate and fully descriptive 
medical examinations are required, with emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  Different examiners, at different 
times, will not describe the same disability in the same 
language.  Features of the disability which must have 
persisted unchanged may be overlooked.  Thus, examination 
reports must be interpreted in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  A rating should be 
assigned based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (1999).

With respect to the issue of restoration, the Board notes 
that the effective date of the reduction was October 1, 1996.  
This was prior to November 7, 1996, the effective date of the 
revision of the rating criteria for psychiatric disabilities.  
Under the VA Schedule for Rating Disabilities (38 C.F.R. Part 
4, 1996) in effect prior to November 7, 1996, a 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and that the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In other words, a degree of social and 
industrial inadaptability more than moderate.  

The Board finds, based on the applicable law and regulations 
and in light of the entire evidentiary record, that 
restoration of the 30 percent rating is warranted in this 
case.  The Board finds it very difficult to determine the 
veteran's social or industrial impairment based on the VA 
examiner's findings as recorded in the VA examination report 
of February 1996.  As noted earlier in this decision, the 
examiner did not provide any assessment of the effect of the 
veteran's service-connected PTSD on his ability to function 
in a work-environment.  Furthermore, the Board notes that the 
veteran reported essentially the same symptoms of nightmares, 
flashbacks and insomnia as he had in 1992.  VA medical 
records also indicate that he continued to take Trazodone.  
Also, he reported that he continued to change jobs frequently 
which was confirmed by the June 1996 letter from Rev. Shore.  
Thus, the Board concludes that the February examination 
clearly did not show improvement in the veteran's service-
connected disability to warrant a reduction from 30 percent 
to 10 percent.  Therefore, the veteran's claim must be 
allowed.  



ORDER

Restoration of a 30 percent evaluation for PTSD from October 
1, 1996, to October 28, 1998, is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


